Citation Nr: 1702028	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at various Florida private medical facilities from November 5, 1999, through March 31, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs VA Medical Center (VAMC) in Orlando, Florida.

In August 2011, the Veteran requested a Board hearing.  In March 2014, he received notification that a video hearing was scheduled for April 9, 2014, at the St. Petersburg Regional Office.  Unfortunately, he did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704.

The issues of entitlement to service connection for diabetes mellitus and obesity have been raised by the record in a May 2016 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's treatment at various Florida private medical facilities from November 5, 1999, through March 31, 2011, constituted a medical emergency of such a nature that delay would have been hazardous to life or health.

2.  VA did not authorize any private treatment facility to provide care for which the Veteran would later be reimbursed, nor did VA contract with any private medical facility in Florida to provide the treatment in question.
CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at various Florida private medical facilities from November 5, 1999, through March 31, 2011, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§17.1000-17.1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties of Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he requested a hearing before the Board, he did not appear at the scheduled April 2014 hearing.  Furthermore, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9 (Substantive Appeal).  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

Payment or Reimbursement of Private Medical Expenses

The Veteran filed a claim for reimbursement of private medical expenses in December 2003, which was denied by the Orlando VAMC in May 2011.  The Veteran has appealed the denial of entitlement to a reimbursement for medical treatment he received at various Florida private medical facilities from November 5, 1999, through March 31, 2011, to include Dr. Michael Lugon, Vision Works, Colonial Drugs, Dr. C. Scott Schmitt, the Florida Hospital, Dr. Morteza Nadjafi, Dr. Craig J. Ruskin, the Target Pharmacy, CVS, Pham & Chamell Optometric, Dr. John Durham, La Amistad Foundation, and Orlando Health.

The Veteran contends the VA should pay for his treatment at the various Florida private medical facilities because he was a resident at Lakewood Center due to his schizophrenic reaction.  His brother asserted that they were unaware of reimbursement benefits and he incurred out-of-pocket expenses due to the Veteran's schizophrenic reaction.

The Veteran is currently service connected for schizophrenic reaction, and has been rated at 100 percent since January 10, 2003.  As such, the Veteran is authorized to receive medical care at VA facilities.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id. 

The Veteran has not asserted that he obtained authorization from VA for his non-VA medical care.  Instead, the Veteran asserts that he should be reimbursed for private treatment due to his schizophrenic reaction.  As such, it is undisputed that the Veteran received private medical treatment, without prior authorization from VA, and now requests a reimbursement of those expenses.  Therefore, the Board must conclude that "prior authorization" for the treatment at a various Florida private medical facilities from November 5, 1999, through March 31, 2011, in question was not obtained pursuant to 38 C.F.R. §17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

In certain cases, medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

To that end, the Board points out that each of these sections involve emergent care, which the Veteran has not claimed.  Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  

All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  Additionally, the regulations explain that emergency treatment not previously authorized must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

As noted, the Veteran has not asserted that he is entitled to reimbursement for emergency care, but instead asserts that he should be reimbursed for all of his medical treatment at various Florida private medical facilities.  It is simply unclear as to why the Veteran would have been unable to receive residential or non-emergent medical treatment at the Orlando and/or Tampa VAMC.  As such, the Board believes that a VA facility was reasonably available during that time, and no evidence, aside from the Veteran's contentions, is available to suggest otherwise.

Moreover, as to the provisions of 38 U.S.C.A. § 1728, there is no probative medical evidence to suggest that the private medical care in dispute was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.     

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may still qualify for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, provided a litany of criteria are met.  As noted above, however, there is no evidence to suggest that the Veteran's treatment was the result of an emergent situation, nor is there indication that a VA facility was otherwise unavailable, and therefore a recitation of this lengthy section is not necessary within the context of this decision.  Accordingly, because these requirements are not met, entitlement to reimbursement is not authorized under this provision.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  

Because the Veteran's treatment was a non-emergent situation, and because a contract with the non-VA facility was not authorized in advance, the Board finds that payment or reimbursement for private treatment at a various Florida private medical facilities from November 5, 1999, through March 31, 2011, is not allowed under current VA regulations.  For the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, ignorance of the benefits available does not eliminate the criteria required to receive reimbursement for private medical expenses.

The Board is sympathetic to the Veteran's claim.  The Board is certainly aware that the VA disability system is at times a daunting and lengthy process.  That the Veteran would seek in-patient psychiatric care and other care close to the facility is understandable, which resulted in out-of-pocket expenses.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Here, because the Veteran did not receive authorization for private care prior to his treatment, a point which is not contested, reimbursement for unauthorized medical expenses incurred as a result of treatment at various Florida private medical facilities from November 5, 1999, through March 31, 2011, is denied.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a various Florida private medical facilities from November 5, 1999, through March 31, 2011, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


